Case 2:21-cv-04509-JFW-KES Document 8 Filed 06/02/21 Page 1 of 1 Page ID #:26

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


DIGITAL MARKETING ADVISORS                                 2:21−cv−04509−JFW−KES
                                        PLAINTIFF(S)

       v.
KALYSTA MALLORY

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

The Civil Cover Sheet (CV−71) is missing or incomplete. All civil actions presented for filing
must be accompanied by a completed Civil Cover Sheet. See Local Rule 3−1. Counsel must
file a completed Civil Cover Sheet immediately. Failure to do so may be addressed by judicial
action, including sanctions. See Local Rule 83−7.




Other Error(s):




                                        Clerk, U.S. District Court

Dated: June 2, 2021                     By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                           Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
